DETAILED ACTION
The instant application having Application No. 16/613,529 filed on 11/14/2019 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-14 and 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As per Claim 12, it recites the limitation "said execution circuitry".  There is insufficient antecedent basis for this limitation in the claim.
As per Claim 13, it is rejected for the reasons presented above, due to its dependency upon Claim 12.
As per Claim 14, it recites the limitation "the execution circuitry".  There is insufficient antecedent basis for this limitation in the claim.
As per Claim 19, it recites the limitation "said execution circuitry".  There is insufficient antecedent basis for this limitation in the claim.
As per Claim 20, it is rejected for the reasons presented above, due to its dependency upon Claim 19.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites performing fractional multiplication for each of a plurality of pairs of 16-bit signed data elements to generate 32-bit result values, rounding the result values, detecting overflow in the result values, and saturating any overflowed values.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), limitations such as multiplication and rounding explicitly cover mathematical calculations, relationships, and/or formulas.  Moreover, detecting overflow and saturating numbers require the application of mathematical relationships and calculations, such as performing mathematical comparisons and replacing of numerical values.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

The claim additionally recites storing the results into a plurality of positions of the instruction’s destination operand.  However, this is recited at a high-level of generality, i.e. as generic computer memory for storing data.  Such elements fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  Thus, Claim 1 is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, decoding an instruction having source and destination operands to perform the claimed mathematical steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  

As per Claims 2-4, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claims are dependent on Claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.  The claims recite further mathematical concepts and/or generic computer components for performing mathematics, storing data or executing instructions, without reciting any additional elements that impose meaningful limits on practicing the abstract idea or that are sufficient to amount to significantly more than the judicial exception.  Accordingly, the claims are not patent-eligible under 35 U.S.C.
101.

As per Claims 8-11, they recite methods comprising the limitations of Claims 1-4, respectively, without reciting any additional elements that impose meaningful limits on practicing the abstract idea or that are sufficient to amount to significantly more than the judicial exception.  Thus, Claims 8-11 are rejected under the same rationale as presented in the above rejections of Claims 1-4.

As per Claims 15-18, they recite a medium comprising program code for implementing the limitations of Claims 1-4, respectively, without reciting any additional elements that impose meaningful limits on practicing the abstract idea or that are sufficient to amount to significantly more than the judicial exception.  Thus, Claims 15-18 are rejected under the same rationale as presented in the above rejections of Claims 1-4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer et al. (US 2007/0239968) in view of Paver et al. (US 2009/0300325).

As per Claim 1, Moyer discloses an apparatus comprising: a decoder to decode an instruction which performs a fractional multiplication operation for a first packed data source operand, a second packed data source operand, and a packed data destination operand (Figures 1, 3 and Paragraphs 0017, 0020-0021, and 0023-0024, decode unit 28 decodes an SIMD instruction which performs fractional multiplication on packed elements in a first and second register and writes the packed result elements to a destination register);  and execution circuitry to execute the decoded instruction to: perform a fractional multiplication operation for each of a plurality of pairs of packed data elements to yield a plurality of output values, wherein each pair of the plurality of pairs includes a first packed data element of the first packed data source operand and a second packed data element at a corresponding position in the second packed data source operand (Figure 3 and Paragraphs 0017, 0020-0021, and 0023-0024, fractional multiplication is performed on pairs of corresponding packed elements from registers e.g. rA and rB, and the results packed into destination register rD);  wherein each data element is 16 bits and stores a signed value, and wherein each of the plurality of output values are 32 bits; detect whether any of the plurality of output values reflect an overflow; for any of the plurality of output values that reflect an overflow, saturate the output value (Paragraphs 0020-0021, 0023-0024, packed data 
Moyer does not explicitly disclose the instruction having fields for a first packed data source operand, a second packed data source operand, and a packed data destination operand; rounding each of the plurality of output values; and storing the plurality of output values into a corresponding plurality of positions of the packed data destination operand.
However, Moyer discloses performing fractional multiplication (i.e. without accumulation), and storing the plurality of output values generated by executing a packed vector instruction into a corresponding plurality of positions of the packed data destination operand (Figure 3 and Paragraphs 0017, 0021-0022).
Moreover, Paver discloses a fractional multiplication instruction having fields for a first packed data source operand, a second packed data source operand, and a packed data destination operand; performing the fractional multiplication; rounding each of the plurality of output values; and storing the plurality of output values into a corresponding plurality of positions of the packed data destination operand (Abstract and Figures 14, 18 and Paragraphs 0063-0064, 0234-0240 and Table 10, a fractional multiply instruction has field for wRn, wRd and wRm, wherein e.g. signed 16-bit fractional multiply is performed on corresponding pairs of elements from packed operand registers wRn and wRm, which generates 32-bit intermediate results which are rounded to 16 bits and saturated if overflow conditions are detected, wherein results are written to packed destination register wRd).
It would have been obvious to one of ordinary skill in the art prior to the effecting filing of the claimed invention to combine the fractional multiply implementation taught by Paver with 

As per Claim 2, Moyer does not explicitly disclose the apparatus of claim 1, wherein the first packed data source operand is a packed data register and the second packed data source operand is a memory location. 
However, Paver discloses the first packed data source operand is a packed data register and the second packed data source operand is a memory location (Figures 14, 18 and Paragraphs 0030, 0049, 0053, 0237, 0254 and Table 10, wherein one source register specified by the instruction is a packed data registers and the other source operand may be a memory address).
It would have been obvious to one of ordinary skill in the art prior to the effecting filing of the claimed invention to combine the fractional multiply implementation taught by Paver with the fractional multiply implementation of Moyer because it provides the benefit of tracking saturation result history so that action may be taken based upon the detection of saturated results (Paver, Paragraphs 0006-0007, 0256).

As per Claim 3, Moyer discloses the apparatus of claim 1, wherein the first packed data source operand is a packed data register and the second packed data source operand is a packed data register (Figure 3 and Paragraphs 0017 and 0023-0024, the fractional multiplication operands are stored in first and second packed data registers).
Moreover, Paver also discloses the first packed data source operand is a packed data register and the second packed data source operand is a packed data register (Figures 14, 18 and 
It would have been obvious to one of ordinary skill in the art prior to the effecting filing of the claimed invention to combine the fractional multiply implementation taught by Paver with the fractional multiply implementation of Moyer because it provides the benefit of tracking saturation result history so that action may be taken based upon the detection of saturated results (Paver, Paragraphs 0006-0007, 0256).

As per Claim 4, Moyer does not explicitly disclose the apparatus of claim 1, wherein each of the rounded plurality of output values is 16 bits. 
However, Paver discloses each of the rounded plurality of output values is 16 bits (Figure 14 and Paragraphs 0234 and 0239-0240).
It would have been obvious to one of ordinary skill in the art prior to the effecting filing of the claimed invention to combine the fractional multiply implementation taught by Paver with the fractional multiply implementation of Moyer because it provides the benefit of tracking saturation result history so that action may be taken based upon the detection of saturated results (Paver, Paragraphs 0006-0007, 0256).

As per Claim 7, Moyer discloses the apparatus of claim 1, wherein the execution circuitry is further to, responsive to a detection that at least one of the output values reflects an overflow, set a value in a control register (Figure 1 and Paragraphs 0021 and 0024, MOV flag in status register 34 is set in response to detecting an overflow in a fractional multiplication operation).


As per Claims 8-11 and 14, they recite methods comprising the limitations of Claims 1-4 and 7, respectively.  Thus, Claims 8-11 and 14 are rejected under the same rationale as presented in the above rejections of Claims 1-4 and 7.

As per Claim 15, Moyer discloses a machine-readable medium storing an instruction which, when executed by a processor, causes the processor to perform a method (Figure 1 and Paragraph 0021).  The remainder of Claim 15 comprises the limitations of Claim 1.  Thus, Claims 15 is rejected under the same rationale as presented in the above rejection of Claim 1.  

As per Claims 16-18, they recite machine-readable mediums comprising the limitations of Claims 2-4, respectively.  Thus, Claims 16-18 are rejected under the same rationale as presented in the above rejections of Claims 2-4.

Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer in view of Paver, and in view of Sijstermans et al. (US 6,889,242).

As per Claim 5, Moyer and Paver do not explicitly disclose the apparatus of claim 1, wherein said execution circuitry is further to: determine, based on one or more bit values of a 
However, Sijstermans discloses performing vector fractional multiplication, wherein a rounding type of a plurality of candidate rounding types is determined, based on one or more bit values of a control register, to round the plurality of output values (Column 1, lines 55-57 and Column 8, lines 35-60, fractional multiply of two signed 16-bit vectors is rounded according to the 3-bit rounding mode field of a control register).
It would have been obvious to one of ordinary skill in the art prior to the effecting filing of the claimed invention to combine the fractional multiply rounding taught by Sjistermans with the fractional multiply implementation of Moyer in view of Paver because it provides for rounding flexibility that fosters compliance with standards, while maintaining efficient processor performance (Sjistermans, Column 1, lines 20-43).

As per Claim 6, Moyer and Paver do not explicitly disclose the apparatus of claim 5, wherein the plurality of candidate rounding types includes at least two of the following: truncate; round up; and convergent. 
However, Sijstermans discloses the plurality of candidate rounding types includes at least two of the following: truncate; round up; and convergent (Table 1, candidate rounding modes include “To infinity”, i.e. round up, and “To zero”, i.e. truncate).
It would have been obvious to one of ordinary skill in the art prior to the effecting filing of the claimed invention to combine the fractional multiply rounding taught by Sjistermans with the fractional multiply implementation of Moyer in view of Paver because it provides for 

As per Claims 12-13, they recite methods comprising the limitations of Claims 5-6, respectively.  Thus, Claims 12-13 are rejected under the same rationale as presented in the above rejections of Claims 5-6.

As per Claims 19-20, they recite machine-readable mediums comprising the limitations of Claims 5-6, respectively.  Thus, Claims 19-20 are rejected under the same rationale as presented in the above rejections of Claims 5-6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Freescale Semiconductor, "Lightweight Signal Processing APU (LSP APU) Reference Manual" – discloses a “Vector multiply halfword signed, fractional and round, to halfword” (zvmhsfrh) instruction with fields for two packed source registers and one packed destination register, which performs fractional multiplication on packed signed 16-bit operands with rounding and saturation
MIPS, "MIPS Architecture for Programmers Volume IV-e: MPS DSP Module for microMIPS64 Architecture" – discloses a “Multiply Vector Fractional Halfwords to Fractional Halfword Products” (MULQ_RS.PH) instruction with fields for two packed 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175.  The examiner can normally be reached on Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182